Certain confidential information contained in this document, marked by brackets
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 


Chordiant Confidential Information
Exhibit 10.79


 
Chordiant Fiscal Year 2009 Executive Incentive Bonus Plan
 


This Executive Incentive Bonus Plan (the “Plan”) will cover all Executive
Officers and Vice Presidents of the Company (except for the Vice President of
Services, the Vice President of Sales, the General Counsel, and those paid on
sales commission plans).  Bonuses under this Plan will be calculated and paid
(if applicable) based on the Company’s financial results as filed on Forms 10-Q
and 10-K (and the associated non-GAAP reconciliations historically included in
press releases and filed on a Form 8-K) for the Company’s 2009 fiscal year
versus the Company’s FY2009 Financial Plan on one quantitative measure: Revenue
(as defined below).


A participant’s total bonus payments under the Plan shall not exceed 300% of his
or her 2009 fiscal year target bonus.  Payments for any given quarter will be
limited to a maximum of 100% of the participant’s target bonus for that quarter,
plus any cumulative “catch up” payment for prior quarters.


The quarterly bonus calculations will be computed using year-to-date figures.
Cumulative “catch up” payments will be made for any prior quarter shortfall
against the goals.


[**], for quarterly payments to be made under the Plan, [**]. For the [**], for
payments to be made under the Plan, the Company’s [**].


At the end of the fiscal year, the Company will evaluate its 2009 fiscal year
revenue attainment against its 2009 fiscal year revenue goal. Payments for
performance in excess of 100% of its annual revenue goal will be calculated and
paid as provided in this Plan.


Plan Summary


Quantitative Component (in $US):
·  
GAAP Revenue



Maximum payout to a participant – 300%


Payments
·  
Quarterly.

·  
Limited to 100% maximum payment for a current quarter, plus any cumulative
“catch-up” to bring any prior quarter to 100%.

·  
Overachievement above 100% paid at end of fiscal year.

·  
To qualify for payment, Company must [**] on a non-GAAP Operating Profit basis
[**], and achieve [**].





Component – GAAP Revenue
Weighting – 100%
Revenue Goal per FY2009 Financial Plan (Reported GAAP Revenue in $US)


                                                      Quarter         Year-to-Date
Q1                                                      [**]              [**]
Q2                                                      [**]           [**]
Q3                                                      [**]           [**]
Q4                                                      [**]           [**]
FY2009 [**]


                                                      Performance*     Payout*
Thresholds                                            80%         60%
                                                    100%         80%
                                                    120%         100%
                                                    160%         300%


*Performance and payout interpolate between levels




Profitability Requirements
Non-GAAP Operating Profit [**] Goal per FY2009 Financial Plan (Reported Non-GAAP
Operating Profit in $US)


                                                      Quarter         Year-to-Date
Q1                                                      [**]             [**]
Q2                                                      [**]             [**]




Revenue


“Revenue” is defined as revenue as recognized under GAAP on the Company’s
quarterly consolidated statement of operations in $US.


Each quarter, a participant is eligible to receive a bonus equal to twenty-five
percent (25%) of his or her annual bonus target (plus “catch up” payments
described elsewhere in this Plan).  Bonus payments are subject to the following:


· If the Company does not achieve at least 80% of its year-to-date Revenue goal,
then no bonus will be paid for that quarter.
 
· If the Company achieves at least 80% of its year-to-date Revenue goal (and
satisfies the non-GAAP Operating Profit [**] criteria) participant will be paid
60% of his or her target bonus for the quarter.  For each 1.00% of the Revenue
goal achieved above 80% (up to 100%), participant will be paid an additional 1%
of his or her target bonus for the quarter.
 
·  If the Company achieves at least 100% of its year-to-date Revenue goal (and
satisfies the non-GAAP Operating Profit [**] criteria) participant will be paid
80% of his or her target bonus for the quarter.  For each 1.00% of the Revenue
goal achieved above 100% (up to 120%), participant will be paid an additional 1%
of his or her target bonus for the quarter.
 
· If the Company achieves at least 120% of its year-to-date Revenue goal (and
satisfies the non-GAAP Operating Profit [**] criteria) participant will be paid
100% of his or her target bonus for the quarter.  For each 1.00% of the Revenue
goal achieved above 120% (up to 160%), participant will be paid an additional 5%
of his or her target bonus for the quarter, up to the maximum payout of 300% of
a participant’s target bonus for the quarter.
 


Non-GAAP Operating Profit


Non-GAAP Operating Profit is defined as Non-GAAP Operating Profit as reported on
the Company’s quarterly Non-GAAP consolidated statement of operations in $US.
Non-GAAP reconciliations historically have been included in press releases and
filed on a Form 8-K at the end of each fiscal quarter.  Historically, these
Non-GAAP results exclude expenses associated with the amortization of purchased
intangible assets, stock-based compensation expense, reductions in workforce and
other non-recurring charges. In fiscal year 2009, the Non-GAAP adjustments will
include the non-cash tax expense associated with acquired NOL carry forwards.




Calculations


Participants joining the Company after the beginning of the Company’s 2009
fiscal year will only be entitled to a pro-rata portion of the quarterly bonus
in the quarter they commence employment with the Company, a pro-rata portion of
any bonus amount that exceeds 100%, and will not be eligible for any “catch-up”
payments for quarters in which they were not employed by the Company.


Payment


The final decision to pay a bonus will remain the decision of the Board of
Directors or the Compensation Committee if so delegated by the Board.  The Board
may in its own discretion determine to pay or not pay a bonus based upon the
factors listed above or other Company performance criteria it deems
appropriate.  The factors listed above are guidelines to assist the Board, or
the Committee, as the case may be, in its judgment but the final decision to pay
or not pay is in the discretion the Board or the Compensation Committee if so
delegated by the Board.  In its discretion, the Board, or the Compensation
Committee if so delegated by the Board, has the authority to approve a payment
of up to 50% of a participant’s annual target bonus without regard to the
performance criteria set forth in this Plan.


Bonuses are generally calculated within thirty (30) days after the end of any
given quarter and are generally paid within forty-five (45) days after the end
of a given quarter, and generally not later than sixty (60) days following the
end of such quarter.  Bonuses are then paid in the next regularly-scheduled
paycheck.  Payment for achievement of greater than 100% of the Revenue goal
generally will be made not later than sixty (60) days following the close of the
Company’s fiscal year.  These payment dates are contingent upon the Company
filing its periodic Forms 10-Q and 10-K with the SEC.
 
Notwithstanding anything to the contrary herein, no bonus is earned until it is
paid under this Plan.  Therefore, in the event the employment of a participant
under this Plan is terminated (either by the Company or by the participant,
whether voluntarily or involuntarily) before a bonus is paid, then the
participant will not be deemed to have earned that bonus, and will not be
entitled to any portion of that bonus.
 
Questions regarding the Plan should be directed to the Chief Executive Officer
or the Vice President of Human Resources.  Acceptance of payment(s) under the
Plan constitutes full and complete acceptance of its terms and conditions.  Any
eligible participant who wishes not to participate in this Plan must notify the
Vice President, Human Resources in writing of their desire and intent.
 
Nothing in this Plan is intended to alter the at-will nature of employment with
the Company, that is, the participant’s right or the Company’s right to
terminate the participant’s employment at will, at any time with or without
cause or advance notice.  In addition, acceptance of this Plan shall not be
construed to imply a guarantee of employment.
 
This Plan contains the entire agreement between the Company and the participant
on this subject, and supersedes all prior bonus compensation plans or programs
between the Company and participant, and all previous oral or written statements
regarding any such bonus compensation programs or plans.
 
This Plan shall be governed by and construed under the laws of the State of
California.
 
*   *   *
 
I have read and understand the provisions of this 2009 Executive Incentive Bonus
Plan and hereby accept its terms.
 


 
Steven R. Springsteel                                                      /s/
Steven R.
Springsteel                                                                      11/24/08
Employee Name
(Printed)                                                      Employee
Signature                                                                        
    Date
 


 
/s/ Peter S.
Norman                                           11/24/08                      
Peter S.
Norman                                                                                                                       
 Date
Chief Financial Officer
 

